Case 18-32123-sgj7 Doc 194 Filed 06/26/20      Entered 06/26/20 18:10:51    Page 1 of 48



Kevin D. McCullough
State Bar No. 00788005
Kathryn G. Reid
State Bar No. 24068126
Shannon S. Thomas
State Bar No. 24088442
ROCHELLE McCULLOUGH, LLP
325 N. St. Paul Street, Suite 4500
Dallas, Texas 75201
Telephone: 214-953-0182
Facsimile: 214-953-0185
kdm@romclaw.com
kreid@romclaw.com
sthomas@romclaw.com

SPECIAL LITIGATION COUNSEL FOR
ROBERT YAQUINTO, JR., CHAPTER 7 TRUSTEE

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 IN RE:                                    §
                                           §   CASE NO. 18-32123-SGJ-7
 JRJR33, INC., and                         §   CASE NO. 18-32124-SGJ-7
 THE LONGABERGER COMPANY                   §
                                           §   Jointly Administered Under
                 Debtors.                  §   Case No. 18-32123-SGJ-7


 ROBERT YAQUINTO, JR., CHAPTER 7           §
 TRUSTEE,                                  §
          Plaintiff,                       §
                                           §   ADV. CASE NO. 20-______________
 v.                                        §
                                           §
 JOHN P. ROCHON, JOHN ROCHON,              §
 JR., HEIDI ROCHON HAFER, R-NINE           §
 NINE NINE, INC. f/k/a R-999, INC. f/k/a   §
 RICHMONT HOLDINGS, INC.,                  §
 MICHAEL BISHOP, and WILLIAM H.            §
 RANDALL,                                  §
                                           §
                 Defendants.


                     TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                            PAGE 1
Case 18-32123-sgj7 Doc 194 Filed 06/26/20           Entered 06/26/20 18:10:51        Page 2 of 48




TO THE HONORABLE STACEY G.C. JERNIGAN,
UNITED STATES BANKRUPTCY JUDGE:

           NOW COMES, Plaintiff Robert Yaquinto, Jr., Chapter 7 Trustee of the above-referenced

Debtors (the “Trustee”), and files this Original Adversary Complaint against certain former

officers and directors of JRjr33, Inc. (“JRjr33”) and The Longaberger Company 1 (“TLC,” and

collectively with JRjr33, the “Company” or the “Debtors”), and in support thereof respectfully

states as follows:

                             I.       SUMMARY OF TRUSTEE’S CLAIMS

           1.      Through self-dealing, incompetence, and gross mismanagement, John P. Rochon,

with the assistance of his children, pillaged and decimated more than a dozen companies under

his control. Exorbitant insider management fees and expenses destroyed any significant asset

value of the Debtors and their affiliates. Included in this list of corporate casualties is the once

highly regarded Longaberger Company which, at its peak, employed over 8,000 employees and

had over $1 billion in annual revenues. Aided by a hand-picked and ineffectual board, the

Rochon Defendants failed to protect the value of the Debtors’ sizable assets causing significant

financial injury to the Company and its creditors and stakeholders. The Board of Directors were

incapable of making informed Company decisions due to the failure to implement and maintain

even the most basic and rudimentary internal financial controls and procedures. A revolving

door of auditors and CFOs were the canary in the coal mine that went largely ignored by this

conflicted and inattentive board, which turned a blind eye to the blatant malfeasance. Whatever

John R. Rochon ordered was followed largely without question or meaningful resistance. Such




1
    TLC is a wholly-owned subsidiary of JRjr33.


TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                    PAGE 2
Case 18-32123-sgj7 Doc 194 Filed 06/26/20           Entered 06/26/20 18:10:51        Page 3 of 48




negligence, waste, inaction, and breach of fiduciary duty and loyalty form the basis for this

lawsuit.


                              II.   JURISDICTION AND VENUE

        2.      The Court has jurisdiction over this adversary proceeding because it involves a

core matter for the causes of action set forth herein, pursuant to 28 U.S.C. §§ 157 and 1334.

        3.      Venue for the bankruptcy case and this adversary proceeding is proper in this

Court pursuant to 28 U.S.C. §§ 1408 and 1409. Pursuant to 28 U.S.C. § 1391, venue is also

appropriate as Defendants are authorized to and regularly carry out substantial business in this

district and the acts and conduct complained of herein took place within this district.

Accordingly, this Court also has personal jurisdiction over Defendants.

                                        III.    PARTIES

        4.      Plaintiff Robert Yaquinto, Jr. is the duly appointed Chapter 7 Trustee in the

underlying bankruptcy cases of In re JRjr33, Inc. and In re The Longaberger Company, jointly

administrated under Case No. 18-32123-SGJ-7. The Trustee is a legal entity separate and

distinct from the Debtors, and institutes these claims on behalf of their bankruptcy estates and for

the benefit of their creditors.

        5.      Defendant John P. Rochon (“Rochon”) is the Company’s former Chief Executive

Officer, President and Chairman of the Board and may be served with process at the place where

he regularly conducts a business or profession at Richmont Capital Partners V LP, 2400 N.

Dallas Parkway, Suite 230, Plano, Texas 75093 or 2950 N. Harwood Street, Suite 2200, Dallas,

Texas 75201. Rochon can also be served at his home address located at 17631 Cedar Creek

Canyon Drive, Dallas, Texas 75252.




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                    PAGE 3
Case 18-32123-sgj7 Doc 194 Filed 06/26/20                   Entered 06/26/20 18:10:51             Page 4 of 48




         6.      Defendant John Rochon, Jr., (“Rochon, Jr.”) is the Company’s former Director,

Vice Chairman, Chief Financial Officer and Treasurer and may be served with process at the

place where he regularly conducts a business or profession at Richmont Capital Partners V LP,

2400 N. Dallas Parkway, Suite 230, Plano, Texas 75093 or 2950 N. Harwood Street, Suite 2200,

Dallas, Texas 75201. Rochon, Jr. can also be served at his home address located at 6307

Waggoner Drive, Dallas, Texas 75230.

         7.      Defendant Heidi Rochon Hafer (“Hafer”) is the Company’s former Secretary and

General Counsel and may be served with process at the place where she regularly conducts a

business or profession at Richmont Capital Partners V LP, 2400 N. Dallas Parkway, Suite 230,

Plano, Texas 75093 or 2950 N. Harwood Street, Suite 2200, Dallas, Texas 75201. Hafer can

also be served at her home address located at 3707 Gilbert Avenue, Apartment 10, Dallas, Texas

75219.

         8.      Defendant R-Nine Nine Nine, Inc. f/k/a R-999, Inc. f/k/a Richmont Holdings, Inc.

(“Richmont Holdings”) 2, a Texas for-profit corporation is the Company’s former management

company. Richmont Holdings is 100% owned by Rochon, who also serves as its President.

Rochon, Jr. has served as the Vice Chairman and Chief Executive Officer of Richmont Holdings

since 2006. Richmont Holdings may be served with process through its registered agent, Heidi

Rochon Hafer at 2400 Dallas Parkway, Suite 230, Plano, Texas 75093.

         9.      Defendant Michael Bishop (“Bishop”) is a former Director on the Company’s

Board of Directors (the “Board”) and may be served with process at the place where he is




2
  Richmont Holdings filed a Chapter 7 bankruptcy case in the Bankruptcy Court for the Eastern District of Texas on
June 4, 2018, shortly before JRjr33 and TLC filed their cases in the Northern District. The Richmont Holdings case,
styled In re R-Nine Nine Nine, Inc., Bankr. E.D. Tex. 18-41178, was closed as a no-asset case on February 5, 2019.
Richmont Holdings remains an active business registered with the Texas Secretary of State according to its most
recent Public Information Report filed on December 31, 2019.


TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                               PAGE 4
Case 18-32123-sgj7 Doc 194 Filed 06/26/20         Entered 06/26/20 18:10:51       Page 5 of 48




currently incarcerated at Texas Department of Criminal Justice, Joe F. Gurney unit, 1385 FM

3328, Palestine, Texas 75803, Ref: TDCJ Number 02237957.

       10.     Defendant William H. Randall (“Randall) is a former Director on the Company’s

Board and may be served with process at his home located at 5591 Wendover Drive, Frisco,

Texas 75034.

       11.     Rochon, Rochon, Jr. and Hafer are collectively referred to herein as the “Rochon

Defendants.” Rochon, Rochon, Jr., Hafer, Bishop and Randall are collectively referred to herein

as the “Individual Defendants.”

                                  IV.    RELATED PARTIES

       12.     Rochon created and controls a web of related entities. The complexity and

convolution of these corporate relationships has enabled him to repeatedly manipulate the

corporate form to his own advantage, at the tremendous disadvantage of the entities and, in this

case, the Debtors’ shareholders and creditors.

       13.     Rochon Capital Partners, Ltd. (“Rochon Capital”) holds itself out as an

investment management company. Rochon Capital is 79% owned by Rochon, 20% by his wife,

and 1% by the general partner, John Rochon Management, Inc. (“JRMI”). Rochon is the

President and sole shareholder of JRMI. On October 18, 2017, Rochon Capital entered into an

agreement with JRjr33 guaranteeing to fund its operations through October 31, 2018.          As

evidenced by the Debtors’ bankruptcy filings in June 2018, Rochon Capital did not live up to its

end of the bargain.

       14.     Richmont Capital Partners V LP (“RCP V”) is identified as a private equity

investment arm of Richmont Holdings. RCP V is also controlled by Defendant John Rochon

through its managing general partner, Richmont Street, LLC. Defendant John Rochon, Jr.




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                 PAGE 5
Case 18-32123-sgj7 Doc 194 Filed 06/26/20          Entered 06/26/20 18:10:51      Page 6 of 48




currently serves as Chairman and Chief Executive Officer of RCP V, while Defendant Heidi

Hafer serves as the company’s General Counsel.

                            V.         PROCEDURAL BACKGROUND

          15.   On June 29, 2018 (the “Petition Date”), JRjr33, Inc. and The Longaberger

Company filed voluntary petitions for relief under Chapter 11 of Title 11 of the United States

Code in the United States Bankruptcy Court for the Northern District of Texas, Dallas Division

(the “Bankruptcy Court”).

          16.   On September 14, 2018, the Bankruptcy Court entered an order granting joint

administration of the Debtors’ bankruptcy cases (as jointly administered, the “Bankruptcy

Case”).

          17.   Thereafter, both the United States Trustee and a (purportedly) secured creditor,

JGB Collateral, LLC, petitioned the Court to convert the Bankruptcy Case to Chapter 7 on the

basis that neither of the Debtors had cash, operations or employees, and therefore had no

reasonable likelihood of reorganization. These motions were resolved by agreement of the

parties, and the Bankruptcy Case was converted to a chapter 7 proceeding on October 26, 2018.

Robert Yaquinto, Jr. was appointed as the chapter 7 trustee.

                                 VI.    FACTUAL BACKGROUND

   A. The Beginning of the Rochon Family Direct-Sales Empire.

          18.   JRjr33’s origins begin with the incorporation of Cardio Vascular Medical Device,

Inc. in Delaware in April 2007, a publicly traded business engaged in the development and

commercialization of medical devices. Then, a transformation started in June 2011 with a name

change to Computer Vision Systems Laboratories, Corp. (“CVSL”) and conversion to a Florida




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                 PAGE 6
Case 18-32123-sgj7 Doc 194 Filed 06/26/20               Entered 06/26/20 18:10:51           Page 7 of 48




corporation. 3   The following year, CVSL entered into a Share Exchange Agreement with

Happenings Communications Group, Inc. (“HCG”) and Rochon Capital whereby HCG became

CVSL’s wholly owned subsidiary in consideration for Rochon Capital receiving 90% of CVSL’s

issued and outstanding stock.

        19.      HCG was in the business of publishing a monthly magazine, but that was not the

business segment that the Individual Defendants were after. Instead, their plan was to scale up

quickly by acquiring direct-selling businesses. Rochon had a storied pedigree in that industry,

having risen to the rank of Chairman and CEO of Mary Kay, Inc.

        20.      The reverse merger orchestrated by the Rochon Defendants was attractive for

several reasons. The public company, CVSL, had greater access to capital markets and the

option of issuing additional stock through secondary offerings. It also provided more strategic

options to pursue acquisition targets using company stock as currency. So, the stage was set for

the Rochon Defendants to pursue their rapid growth strategy through the acquisition of direct-

selling companies.

    B. JRjr33 Scaled Up Quickly with Hasty Acquisitions, but the Integration of
       Operations Across the Enterprise Was Disastrous.

          i.     Direct-Selling Acquisitions.

        21.      JRjr33 commenced operations in the direct selling business in March 2013, with

the acquisition of a controlling interest in TLC, a seller of premium hand-crafted baskets made in

Ohio and a line of home products, including pottery, cookware, wrought iron and other home

décor products, through a nationwide network of independent sales representatives. TLC had

been started decades earlier as a small family business selling baskets made locally by skilled

basket weavers in Dresden, Ohio. The TLC product line was well-suited to the direct-sales

3CVSL is the JRjr33’s former name. On February 1, 2016, a majority of the Company’s voting stock approved an
amendment to the company’s Articles of Incorporation, thereby changing the company name to JRjr33, Inc.


TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                         PAGE 7
Case 18-32123-sgj7 Doc 194 Filed 06/26/20           Entered 06/26/20 18:10:51        Page 8 of 48




model, and after a sustained period of steady growth, the company moved its headquarters to the

iconic Longaberger Basket building (the “Big Basket”) in Newark, Ohio in 1997:




       22.      In the acquisition, JRjr33 obtained 51.7% of all issued and outstanding TLC

stock. As consideration, JRjr33 issued a Convertible Subordinated Unsecured Promissory Note,

dated March 15, 2013, in the original principal amount of $6,500,000 to a trust in the name

Tamala Longaberger, one of the daughters of TLC’s founder, Dave Longaberger. This note was

later converted to 32,500,000 shares of JRjr33’s Common Stock. To TLC, JRjr33 issued a ten-

year, $4,000,000 unsecured promissory note, dated March 14, 2013, payable in monthly

installments.

       23.      After TLC, JRjr33 acquired six more direct-selling companies in 2013 and 2014

in quick succession.

       24.      In August 2013, JRjr33 acquired substantially all of the assets of Your Inspiration

At Home Pty Ltd. (“YIAH”). YIAH was a direct seller of hand-crafted spices from around the


TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                   PAGE 8
Case 18-32123-sgj7 Doc 194 Filed 06/26/20         Entered 06/26/20 18:10:51       Page 9 of 48




world. YIAH originated in Australia and expanded its operations to North America in 2013.

JRjr33 acquired substantially all the assets of YIAH in exchange for total consideration of

4,512,975 shares of its Common Stock and the assumption of certain liabilities of YIAH.

       25.     In October 2013, JRjr33 formed Agel Enterprises, Inc. (“AEI”) which acquired

substantially all of the assets of Agel Enterprises, LLC (“Agel”). Agel was a direct selling

business based in Springville, Utah that sold nutritional supplements and skin care products

through a worldwide network of independent sales representatives in over 40 countries. AEI

acquired substantially all the assets of Agel in exchange for total consideration of 7,446,600

shares of JRjr33’s Common Stock, the delivery of a Purchase Money Note in the original

principal amount of $1,700,000 and the assumption of certain liabilities of Agel. 572,549 of the

common shares for this acquisition were issued in January 2014.

       26.     Also in October 2013, JRjr33 acquired substantially all of the assets of Tomboy

Tools, Inc. (“TBT”), a direct seller of a line of tools designed for women as well as home

security monitoring services. The consideration for this acquisition was 1,766,979 shares of

JRjr33’s Common Stock and the assumption of liabilities of $471,477.

       27.     In December 2013, JRjr33 acquired substantially all of the assets of Paperly, LLC

(“Paperly”), a direct seller whose independent sales consultants worked with customers to design

and create custom stationery through home parties, events and individual appointments. The

total consideration for this acquisition was 155,926 shares of JRjr33’s Common Stock and

payment of an earn out of 10% of EBITDA from 2014 to 2016. The Common Stock for this

acquisition was issued in 2014. JRjr33 also assumed liabilities of $110,022 in connection with

Paperly’s acquisition.




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                 PAGE 9
Case 18-32123-sgj7 Doc 194 Filed 06/26/20           Entered 06/26/20 18:10:51        Page 10 of 48




        28.     In December 2013, JRjr33 also formed CVSL A.G., a Switzerland company,

which acquired a 90% controlling interest in My Secret Kitchen Ltd. (“MSK”), an award-

winning UK-based direct seller of a unique line of food products. JRjr33 acquired substantially

all of the stock of MSK in exchange for total consideration of 15,891 shares of the Company’s

Common Stock and payment of an earn-out of 5% of MSK’s EBITDA from 2014 to 2016.

        29.     In March 2014, JRjr33 acquired substantially all of the assets of Uppercase

Living, LLC (“Uppercase Living”), a direct seller of customizable vinyl expressions for display

on walls. Consideration consisted of 578,387 shares of JRjr33’s Common Stock and payment of

an earn out equal to 10% of the EBITDA of the subsidiary that acquired the assets for the years

ended December 31, 2014, 2015 and 2016 payable in cash or common shares at JRjr33’s

discretion.

        30.     JRjr33 made its last two acquisitions, its two largest after TLC, in 2015.

        31.     On March 24, 2015, JRjr33 purchased one of the original home shopping

businesses in the UK, Kleeneze Limited (“Kleeneze”). Founded in 1923, Kleeneze started as a

home solution provider, and later expanded its product line to include health and beauty,

electrical, housewares, Christmas, toys, gifts, garden, and personalized gifts. Kleeneze operated

in the UK and Ireland. Total consideration for this deal was $5.1 million, which consisted of

$3.0 million of senior secured debt provided by HSBC Bank PLC. The remaining $2.1 million of

consideration consisted of cash, but approximately $1.9 million in cash was acquired by JRjr33

as part of the transaction at closing.

        32.     On October 15, 2015, JRjr33 closed its last deal with the acquisition of

Betterware Ltd. (“Betterware”), another UK business. This deal was made through JRjr33’s

wholly owned Swiss subsidiary, CVSL A.G., which acquired Betterware’s parent company.




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                    PAGE 10
Case 18-32123-sgj7 Doc 194 Filed 06/26/20           Entered 06/26/20 18:10:51        Page 11 of 48




Betterware was founded in 1928 and was best known for its housewares and home cleaning

products, but had expanded its offerings to include gifts, personal care, mobility and beauty, as

well as outdoor and electrical products. Total consideration for the Betterware acquisition was

approximately $9 million, made up of $1.5 million in cash (funded by cash acquired by the

Company at closing), a $5.8 million convertible note, and 976,184 in Company shares.

         ii.   Individual Defendants’ Integration of Acquired Businesses and Management
               of the Company – or Lack Thereof.

       33.     From the Company’s inception, the Individual Defendants held themselves out as

experienced professionals in business integration, particularly in the areas of finance, accounting,

treasury, technology and supply chain. This was key for the Company’s success because the

businesses that the Individual Defendants targeted for acquisition were troubled or under-

performing. The acquired businesses also lacked adequate financial and operational staffing to

meet public company financial reporting standards. It quickly became clear, however, that the

Individual Defendants were not skilled turnaround professionals.

       34.     The Individual Defendants were indeed proficient at spending money, just not on

the kinds of things that added shareholder value. The references to the Individual Defendants

and their contributions to the Company as found in the Company’s SEC filings and investor

materials are mostly generic business buzzwords, like “finding efficiencies,” “spotting

opportunities for top line growth,” and “efficiencies by eliminating duplication of efforts and

costs.” Unfortunately, there is no substance to these hollow descriptions, and the Company’s

operational “infrastructure,” as touted by the Individual Defendants, was virtually nonexistent.

       35.     The Company engaged its affiliated company, Richmont Holdings, under a

Reimbursement of Services Agreement.          Richmont Holdings was described as a private

investment and business management company with expertise in mergers and acquisitions,



TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                    PAGE 11
Case 18-32123-sgj7 Doc 194 Filed 06/26/20           Entered 06/26/20 18:10:51         Page 12 of 48




including financing, due diligence, negotiations and other strategic planning, accounting, tax and

legal matters. Under the Reimbursement of Services Agreement, JRjr33 would fund the “M&A

team and costs associated with supporting their efforts.” As explained below, what that really

means is that JRjr33 had the privilege of paying for the Rochon Defendants’ extravagant travel

and personal expenses, including private jets, four-star hotels, and a fleet of Maseratis.

       36.     The Individual Defendants justified paying Richmont Holdings millions of dollars

every year, including a $160,000 per month “management fee” and reimbursement of millions in

M&A-related expenses, because, in their assessment, JRjr33 needed “advice and assistance in

areas related to identification, analysis, financing, due diligence, negotiations and other strategic

planning, accounting, tax and legal matters associated with [] potential acquisitions.” But even

after years of this so-called “advice and assistance” from Richmont Holdings, JRjr33 was

plagued by material weaknesses in its financial and compliance controls, including: (i) failure to

hire competent accounting personnel to resolve complex accounting issues, and institute an

adequate plan over the segregation of cash controls; (ii) inadequate due diligence and risk

assessment of target businesses from pre-acquisition evaluation to the post-acquisition

consolidation and integration of operations; (iii) inadequate reconciliation, review and approval

processes for the creation of the Company’s financial statements, including for all adjusting

journal entries; (iv) failure to account for inventory; (v) failure to institute a control mechanism

in order to maintain the appropriate segregation of duties among accounting and finance

personnel; and (vi) inadequate controls to ensure that acquired businesses are integrated with the

Company’s enterprise resource planning (ERP) system.

       37.     It is also worth noting that, in 2016 alone, JRjr33 paid $2,365,000 in M&A

expenses to Richmont Holdings, despite there being no acquisitions by the Company after 2015.




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                     PAGE 12
Case 18-32123-sgj7 Doc 194 Filed 06/26/20          Entered 06/26/20 18:10:51        Page 13 of 48




       38.     In reality, Richmont Holdings was not providing value to the Company, it was

sucking it dry. The only reason Richmont Holdings was paid was because it was owned and

operated by Rochon and Rochon, Jr. and they were the ones directly benefitting from those

payments.

       39.     These deficiencies are troubling, but what is more so is that they are the result of

material weaknesses in the Company’s operational and compliance program that had been

identified years earlier but had been largely ignored by the Defendants, despite the

recommendations from a revolving door of CFOs and reputable public audit firms.

       40.     Plus, these operational failures had serious consequences beyond the exorbitant

and unjustified amount of cash paid to Richmont Holdings. JRjr33 was forced to cancel its

registered offering in November 2014. Then the following year, JRjr33 missed the SEC filing

deadline for the Form 10-K for the fiscal quarter ended June 30, 2015, because “the Company

was unable to compile certain information required in order to permit the Company to file a

timely and accurate report on the Company’s financial condition.” JRjr33’s delinquent filings

became a chronic problem in 2016 as well, which meant that the Company was in violation of

debt covenants with its lender, was prohibited from raising capital through issuance of public

securities, and was at risk of deregistration by the SEC and delisting by stock exchanges.

    C. Individual Defendants’ Fiduciary Duties to the Company.

       41.     By reason of their positions as officers and directors of the Company and because

of their ability to control the business and corporate affairs of the Company, the Individual

Defendants owed the Company and its shareholders and creditors fiduciary obligations of trust,

loyalty, good faith, and due care, and were required to use their utmost ability to control and

manage the Company in a fair, just, honest, and equitable manner. Each Individual Defendant




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                   PAGE 13
Case 18-32123-sgj7 Doc 194 Filed 06/26/20          Entered 06/26/20 18:10:51        Page 14 of 48




owed the Company the fiduciary duty to exercise good faith and diligence in the administration

of the business and in the use and preservation of its property and assets and the highest

obligations of fair dealing.

       42.     Defendant Randall was lead director and Chairman of the Audit Committee and

Chairman of the Compensation Committee. He was an “audit committee financial expert” as

that term is defined under Item 407 of Regulation S-K. As an alleged independent director,

Defendant Randall took no significant action to inquire into, investigate, or restrain the wrongful

acts of the Board and specifically the Rochon Defendants. The Audit Committee and

Compensation Committee, both chaired by Defendant Randall, were mere puppets of the Rochon

Defendants as shown from their absolute lack of informed or meaningful meetings and the

Board’s subsequent rubber stamping of all recommendations or directives of the Rochon

Defendants. Defendant Randall thoroughly failed to exert even the minimum acceptable

proficiency or independence required for a member of a publicly held company’s board of

directors and thus violated his duty of care and loyalty to the shareholders and creditors of the

Company.

       43.     The conduct of the Individual Defendants complained of herein involves a

knowing and culpable violation of their obligations as directors and officers of the Company, the

absence of good faith on their part, or a reckless disregard for their duties to the Company that

the Defendants were aware, or should have been aware, posed a risk of serious injury to the

Company.

       44.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Securities Exchange Act of 1934 and

traded on the NASDAQ, the Individual Defendants had a duty not to effect, and to prevent, the




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                   PAGE 14
Case 18-32123-sgj7 Doc 194 Filed 06/26/20          Entered 06/26/20 18:10:51       Page 15 of 48




dissemination of inaccurate and untruthful information with respect to the Company’s financial

condition, performance, growth, operations, financial statements, business, products,

management, earnings, internal controls, and present and future business prospects, and had a

duty to cause the Company to be transparent and accurate in its regulatory filings with the SEC.

       45.     To discharge their duties, the Individual Defendants were required to exercise

reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the Individual Defendants were required to,

among other things:

               a. ensure that the Company was operated in a diligent, honest, and prudent

                  manner in accordance with state, federal, and international laws, and pursuant

                  to the Company’s own Code of Business Conduct and Ethics and internal

                  guidelines;

               b. conduct the affairs of the Company in an efficient, business-like manner so as

                  to make it possible to provide the highest quality performance of its business,

                  to avoid wasting the Company’s assets, and to maximize the value of the

                  Company’s stock;

               c. remain informed as to how the Company conducted its operations, and, upon

                  receipt of notice or information of imprudent or unsound conditions or

                  practices, to make reasonable inquiry in connection therewith, and to take

                  steps to correct such conditions or practices;

               d. establish and maintain systematic and accurate records and reports of the

                  business and internal affairs of the Company and procedures for the reporting

                  of the business and internal affairs to the Board and to periodically




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                  PAGE 15
Case 18-32123-sgj7 Doc 194 Filed 06/26/20         Entered 06/26/20 18:10:51         Page 16 of 48




                  investigate, or cause independent investigation to be made of, said reports and

                  records;

              e. maintain and implement an adequate and functioning system of internal legal,

                  financial, accounting and management controls, such that the Company’s

                  operations would comply with all laws and the Company’s financial

                  statements and regulatory filings filed with the SEC and disseminated to the

                  public and the Company’s shareholders and creditors would be accurate;

              f. refrain from unduly benefiting themselves and other Company insiders at the

                  expense of the Company;

              g. examine and evaluate any reports of examinations, audits, or other financial

                  information concerning the financial affairs of the Company and to make full

                  and accurate disclosure of all material facts concerning, inter alia, each of the

                  subjects and duties set forth above; and

              h. conduct the affairs of the Company in an efficient, business-like manner so as

                  to make it possible to provide the highest quality performance of its business,

                  to avoid wasting the Company’s assets, and to maximize the value of the

                  Company’s value.

       46.    Each of the Individual Defendants further owed to the Company a duty of loyalty

requiring that each favor the Company’s interest and that of its shareholders and creditors over

their own while conducting the affairs of the Company, and to refrain from using their position,

influence or knowledge of the affairs of the Company to gain a personal advantage.

       47.    At all times relevant hereto, the Individual Defendants were the agents of each

other and of the Company and were acting within the course and scope of such agency.




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                  PAGE 16
Case 18-32123-sgj7 Doc 194 Filed 06/26/20        Entered 06/26/20 18:10:51       Page 17 of 48




       48.    Because of their advisory, executive, managerial, and directorial positions with

the Company, each of the Individual Defendants had access to adverse, non-public information

about the Company. The Individual Defendants, because of their positions of control and

authority, were able to and did, directly or indirectly, exercise control over the wrongful acts

complained of herein.

    D. Payments to Richmont Holdings Unlawfully Enriched the Rochon Defendants.

       49.    Rochon was the CEO of the Company, but did not draw a salary. Instead, his

wholly owned consulting company, Richmont Holdings, was paid generous management fees

and reimbursed extravagant expenses. This included reimbursements for luxurious travel and

personal expenses, including expenditures unrelated to company business. In 2014 alone, the

Rochon Defendants expensed $122,578.47 for their family fleet of Maseratis, $841,489.82 in

legal fees to defend litigation against Richmont Holdings and another affiliate, $115,289.81 in

travel expenses, including private jet travel to Napa Valley, Destin, NY, New Orleans, Aruba,

and first-class flights and hotel to Rome. In 2015, Jrjr33 paid another almost $119,000 in

expenses related to Maseratis driven by the Rochon Defendants.

       50.    SEC filings indicate that, in addition to receiving services from Richmont

Holdings related to potential acquisitions, the Company also utilized “certain of [Richmont

Holdings’] personnel, financial analysis personnel, strategy assistance, marketing advice,

taxation advice, and assorted other services related to day-to-day operations and the efforts to

acquire and manage direct-to-consumer-companies.” These additional services are not provided

for in the Reimbursement of Services Agreement between the Company and Richmont Holdings,

and while the Company’s SEC filings indicate that “the Company has entered into an agreement




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                 PAGE 17
Case 18-32123-sgj7 Doc 194 Filed 06/26/20          Entered 06/26/20 18:10:51       Page 18 of 48




with Richmont Holdings to reimburse Richmont Holdings” for these expenses, the Trustee has

not been provided with such agreement.

       51.     By virtue of its overlapping management, directors and officers, Richmont

Holdings was able to effectively control the Company. The mutual directors and officers of the

respective companies included the Rochon Defendants: John P. Rochon (Founder, President and

Chairman of the Board of Directors of Richmont Holdings, and CEO, President and Chairman of

the Board of Directors of JRjr33); John P. Rochon, Jr. (CEO and Vice Chairman of the Board of

Directors of Richmont Holdings, and CFO, Treasurer, Director and Vice Chairman of the Board

of Directors of JRjr33); and Heidi Rochon Hafer (Corporate Secretary of Richmont Holdings,

and Corporate Secretary and General Counsel of JRjr33).

       52.     Payments through Richmont Holdings to the Rochon Defendants were expensed

in different ways on the Company’s financials, and labeled either “M&A Expenses,” “M&A

Infrastructure Expenses,” or “General and administrative expense” on the Company’s

consolidated statements of operations. These payments totaled millions every year. For M&A-

related activities, the Company paid $3,236,000 in 2014, $2,681,000 in 2015, and in 2016, a year

were no acquisitions were consummated, there were expenses totaling $2,365,000. Under the

“General and administrative expense” category, additional payments to Richmont Holdings were

at least $1.9 million in 2014, $2.2 million in 2015, and $1.9 million in 2016.

       53.     The Company’s 2017 financials are a bit hazy since no 10-K or 10-Qs were filed

for 2017, but a forensic analysis of the Company’s bank records reveals that $271,112.11 in

additional transfers were made directly to Rochon, and in the year prior to the Petition Date,

$1,538,250.15 was transferred to Richmont Holdings, as itemized in Exhibit A, attached hereto

and incorporated herein by reference. A total of $2,883,067.36 was transferred to Richmont




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                   PAGE 18
Case 18-32123-sgj7 Doc 194 Filed 06/26/20         Entered 06/26/20 18:10:51       Page 19 of 48




Holding within two years of the Petition Date, as itemized in Exhibit B, attached hereto and

incorporated herein by reference.

        54.   Rochon, Jr. also benefited from these payments to Richmont Holdings in addition

to his generous salary as the Company’s Vice Chairman and periodic CFO.                 With an

undergraduate business degree and a decade of experience running the Rochon family office, his

credentials made him an unlikely candidate for the CFO position of a public company with

operations in 50 countries and over $100 million in gross annual revenues, but he stepped into

the role for the first time on March 16, 2015 upon the resignation of the prior CFO. He was

again appointed CFO when the Company’s fourth CFO, in just as many years, resigned in May

2017.

        55.   For other companies, perhaps it is not necessary for the CFO to be a CPA or have

technical accounting expertise, but this Company was different. It was dealing with significant

compliance failures, cross-border operational integration, and tax and accounting issues with

distressed subsidiaries that were engaged in commerce in multiple countries around the globe,

including corruption hot spots. In this case, it was necessary for the Company to hire a seasoned

expert to deal with these issues. The problem was, every time they tried that, the CFO brought in

from the outside would try mightily to right the ship, but would ultimately fail and bail out

because of the lopsided power dynamics in favor of the Rochon Defendants and their practices of

personal enrichment. In just over a year period, from 2016 to 2017, the Company went through

two CFOs in quick succession before the position landed back with Defendant John Rochon, Jr.

        56.   The Rochon Defendants’ dual roles with the Company and Richmont Holdings

presented a serious conflict of interest in violation of the Company’s own Code of Business

Conduct and Ethics, which states:




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                 PAGE 19
Case 18-32123-sgj7 Doc 194 Filed 06/26/20          Entered 06/26/20 18:10:51         Page 20 of 48




       All of our officers, directors, and employees have a responsibility to understand
       and follow this Code…
       …

       You must avoid any personal activity, investment, or relationship that could
       reasonably appear to interfere with, good judgment concerning the Company’s
       best interests. You may not exploit your position or relationship with the
       Company for personal gain. You should avoid even the appearance of a conflict.

       57.     The Rochon Defendants conducted themselves in a manner that revealed their

complete and utter contempt for the ethical boundaries that governed the rest of the Company.

There was also no effective mechanism by which to enforce the rules against the Rochon

Defendants, who carried on as if the rules did not apply, because a majority of the Board was not

independent.    Moreover, because the Company lacked the internal controls and oversight

necessary to present the Company’s independent board members with all of the information,

analysis, and advice by which to fully and fairly review the Rochon Defendants’ self-interested

transactions and payments, the Board’s approval of the Rochon Defendants’ conduct does not

serve to ratify those actions.

       58.     Ultimately, the Rochon Defendants’ willful ignorance of the responsibilities they

took on as officers and fiduciaries of the Company, their failure to institute internal controls and

oversight procedures, and their self-dealing via Richmont Holdings caused the Company to fail.

    E. The Company Loses the Big Basket Through Foreclosure and Declares War Against
       Tami Longaberger.

          i.   The “Big Basket” Foreclosure

       59.     The “Big Basket” Building in Newark, OH, served not only as TLC’s

headquarters for nearly two decades, but as a quirky and beloved symbol of the company,

recognized nationwide by its devoted followers. This iconic symbol, a valuable piece of real




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                    PAGE 20
Case 18-32123-sgj7 Doc 194 Filed 06/26/20                 Entered 06/26/20 18:10:51             Page 21 of 48




estate in TLC’s portfolio, also fell victim to the corporate malfeasance of the Individual

Defendants.

        60.      On March 31, 2017, the Licking County, Ohio Treasurer filed a complaint for

foreclosure against TLC in the Common Pleas Court of Licking County, Ohio. Case No.

17CV0387. The Complaint was an action in foreclosure to collect more than $700k in overdue

real estate taxes, interest and penalties owing against the “Big Basket” property, which had

served as TLC’s headquarters since 1997. 4

        61.      The lawsuit resulted from the failure of a Tax Increment Financing Agreement

(“TIF”) executed in 1996 between the City of Newark, Ohio and TLC, and the Individual

Defendants’ subsequent decision to stop paying taxes on the building at the end of 2014.

        62.      On May 1, 1996, prior to and in anticipation of the completion of the “Big

Basket,” TLC entered into a TIF with the City of Newark, pursuant to which TLC would make

semi-annual service payments to the city in lieu of property taxes. Such service payments were to

be determined semi-annually based on the valuation of the property at that time, and the

payments were to continue for a period of 30 years. Pursuant to the TIF, the City of Newark

issued general obligation municipal bonds to fund certain infrastructure improvements on and

around the “Big Basket” property. The semi-annual service payments were intended to serve as a

revenue source to service the bonds.

        63.      In 2007, TLC sought a re-assessment of the tax value of the property, such that

the new value would have dramatically reduced the amount paid by the company as semi-annual

service payments, resulting in an amount insufficient to fully service the bonds. To address this


4
  In addition to the Longaberger Company, the complaint named five additional defendants, each whom was alleged
to potentially have an interest in the property, although the extent of such interest was unknown – State of Ohio
Department of Taxation, City of Newark, Ohio Department of Taxation, R. Dorsey + Company, Inc, American
Colorscans, Inc. and United Refrigeration, Inc.


TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                             PAGE 21
Case 18-32123-sgj7 Doc 194 Filed 06/26/20         Entered 06/26/20 18:10:51        Page 22 of 48




insufficiency, TLC entered into a “Gap Agreement” with the city of Newark, dated April 7,

2007, pursuant to which TLC would make payments directly to the city in an amount to be

determined semi-annually, based on the difference between the semi-annual service payments

and the debt service paid by the city on the previously issued bonds, as calculated according to a

formula set forth in the Gap Agreement. As consideration for the supplemental payments under

the Gap Agreement, the city reissued the bonds. The Gap Agreement provided that the

obligations therein were inextricably tied to the service payments in lieu of property taxes

created by the TIF.

       64.     After performing under the Gap Agreement for several years, TLC stopped

making payments to the city altogether, the last payment having been made in December 2012. It

can be of no coincidence that the next payment would have come due after management of TLC

was transferred to the Individual Defendants. Because TLC was no longer performing under the

TIF or Gap Agreement, property taxes began to accrue on the “Big Basket” property. Under the

direction of the Individual Defendants, the company also stopped making payments on the

property taxes at the end of 2014.

       65.     These intentional defaults resulted in a total amount owed to the City of Newark

under the Gap Agreement of $285,825.00 and a delinquent tax liability of $715,418.73 owed to

Licking County, Ohio. Named as a co-defendant in the lawsuit, the City of Newark Department

of Taxation filed a cross-claim against TLC for the amounts owed under the Gap Agreement.

       66.     The Individual Defendants did not even attempt to defend TLC against these

claims. While it filed an answer to both the original complaint and the counter-claim, both

amounted to little more than admittance or denial of the allegations in the respective complaints.

In the cross-claim, TLC made the additional argument that “[t]he City is in breach of the terms of




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                  PAGE 22
Case 18-32123-sgj7 Doc 194 Filed 06/26/20                 Entered 06/26/20 18:10:51             Page 23 of 48




the Gap Agreement in that City has failed to provide Longaberger with the notices required by

Section 2 of the GAP Agreement.”

        67.      Both the Plaintiff, Licking County Treasurer, and Cross-Claimant, City of

Newark, Ohio Department of Taxation, filed motions for summary judgment, to which The

Longaberger Company did not respond. Not surprisingly, these motions were summarily granted

by the Court, resulting in a judgment lien in favor of Licking County for $715,418.73 in overdue

taxes, penalties and interest, and a judgment lien in favor of the City of Newark, Ohio for

$285,825.00. The “Big Basket” was ordered to be foreclosed upon.

        68.      That the Individual Defendants violated the tenets of corporate due diligence and

responsibility in completely disregarding these tax obligations, resulting in the forfeiture of a

valuable piece of real estate, is beyond dispute.

        69.      Even prior to the foreclosure proceeding, Rochon, Jr., when asked about the real

estate tax delinquency in September 2016, was quoted in a USA Today article as saying those

tax bills were the responsibility of Tami Longaberger, TLC’s former CEO.

        JRJR Networks is also responsible for $605,219 in delinquent property taxes on
        the seven-story, basket-shaped building it vacated in July. The company still owns
        the iconic structure, but has not paid any property taxes since November 2014.
        Rochon said those tax bills are the responsibility of Tami Longaberger, the former
        Longaberger CEO who left the company in the spring of 2015.
        ‘I’m done paying her bills,’ Rochon said. ‘It’s time for her to pay them.’
        Asked when Newark and Licking County will be compensated, Rochon answered,
        ‘When she pays it. I don’t think I’d double pay it.’ 5

        70.      Such vitriol, at least in this instance, stemmed from an allegation by the Rochon

Defendants that Tami Longaberger not only failed to disclose, but fraudulently hid, the existence

of the TIF Agreement during negotiations for the purchase of The Longaberger Company in



5      Available    at    https://www.usatoday.com/story/news/local/2016/09/23/jrjr-sues-tami-longaberger-hiding-
liabilities/90925026/ (emphasis added).


TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                             PAGE 23
Case 18-32123-sgj7 Doc 194 Filed 06/26/20          Entered 06/26/20 18:10:51       Page 24 of 48




2013, resulting in a multi-million dollar liability that they were unaware of at the time of the

acquisition.

         ii.   The Tami Longaberger Lawsuits.

       71.     The Company pursued retaliatory litigation against Tami Longaberger related to

the “Big Basket” tax delinquency. In a lawsuit filed in Dallas County District Court against Tami

Longaberger, individually and as Trustee of the Tamala L. Longaberger Revocable Trust, on

September 22, 2016, JRjr33 alleged that “[o]n or about March 8, 2016, JRJR was informed that

TLC had executed two agreements with [the] City of Newark, Ohio (the “City”) which were not

disclosed by Defendants.” See JRJR33, Inc. dba JRJR Networks v. Tamala Longaberger,

Individually and as Trustee under the Tamala L. Longaberger Revocable Trust, No. DC-16-

12594, 191st District Court, Dallas County, Texas (the “Dallas County Litigation”).

       72.     Such failure to disclose, JRJR33, Inc. alleged, amounted to breach of contract,

fraud, fraud by nondisclosure, fraud by misrepresentation, negligent misrepresentation, and

breach of warranty. While it is undisputed that Tami Longaberger did not disclose the TIF

Agreement or Gap Agreement in either the purchase agreement or the disclosure statement,

whether or not such non-disclosure amounted to a civil offense was never determined, as the

Dallas County case was stayed pending this bankruptcy.

       73.     What is most concerning to the Trustee, however, is that the Rochon Defendants,

as directors and officers of the Company, claimed to have not learned of the existence of these

agreements until “on or about March 8, 2016.” If that is in fact the case, these agreements and

their attendant liabilities were an open secret.

       74.     That the Rochon Defendants were unaware of the TIF Agreement is a clear

indication that proper due diligence was not undertaken prior to JRjr33 entering into the purchase




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                  PAGE 24
Case 18-32123-sgj7 Doc 194 Filed 06/26/20                     Entered 06/26/20 18:10:51             Page 25 of 48




agreement for TLC, which is particularly troubling considering the Company engaged and paid

millions of dollars to their company, Richmont Holdings, every year specifically for their alleged

expertise in, among other things, M&A due diligence. In Ohio, TIF Agreements are required to

be filed with the auditor of the county in which the property is located. Had the Company

undertaken a thorough review of the property records related to the Big Basket property, they

would have discovered that there was a TIF Agreement on the property.

           75.     Evidence of the TIF Agreement on the “Big Basket” property can be found on the

Licking County Auditor’s website.




                                                                                                                  6

           76.     Even so, it is nonsensical to think that the Individual Defendants should not have

become aware of the agreements for a full three years after the purchase of TLC. A search of

TLC’s server reveals multiple journal entries and tax payable spreadsheets which reference the

its TIF obligation and accrued and overdue amounts related thereto. But for the carelessness of


6
    This      information was found by visiting the Licking County, Ohio Auditor’s website at
           https://www.lickingcountyohio.us/ and performing a property search for Parcel No. 055-282708-00, which
           is the property identified in the foreclosure proceeding, located at 1500 E. Main Street, Newark, OH 43055.


TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                                 PAGE 25
Case 18-32123-sgj7 Doc 194 Filed 06/26/20                   Entered 06/26/20 18:10:51           Page 26 of 48




the Individual Defendants, and by extension Richmont Holdings, JRjr33 would have been made

aware of these liabilities, which could have been cured and the “Big Basket” Foreclosure

avoided.

           77.     The Dallas County Litigation is just one of three separate disputes JRjr33 found

itself embroiled in with Tami Longaberger after her departure from the company in 2015. 7

These legal matters sucked time, money, and resources from the Company, and served as a major

distraction. The airing of grievances against Tami Longaberger in public forums also harmed the

Company’s image.           In the four decades that TLC operated in central Ohio, it developed

passionate collectors of its products and a cult following across the midwestern United States and

beyond. Devoted followers revered the Longaberger family as the ideal American family, and

TLC as a shining example of the “Great American Dream” fulfilled and a true “Made in

America” brand. By ostracizing Tami Longaberger, and more or less forcing her out of the

Company that her family spent decades building, the Rochon Defendants eroded much of TLC’s

remaining goodwill.

      F. The Individual Defendants Failed to Institute, Monitor, and Enforce Adequate
         Internal Controls Even After Being Informed by Multiple Outside Audit Firms
         About the Company’s Non-Compliant Financial Reporting.

           78.     The length, breadth, and depth of the Company’s financial reporting problems

confirms that the Company’s internal controls were in disarray since at least 2013.                         The

Company’s numerous and material financial reporting deficiencies were highlighted in its SEC



7
    For the Court’s ease of reference, the relevant disputes include:
       -    Tamala Longaberger v. CVSL, Inc., Agel Enterprises Inc., and The Longaberger Company, No.
            15CV007013, Court of Common Pleas of Franklin County, Ohio (the “Ohio State Litigation”);
       -    Tamala Longaberger v. CVSL and the Longaberger Company, American Arbitration Association No. 01-
            15-0004-6582 (the “Arbitration Proceeding”); and
       -    JRJR33, Inc. dba JRJR Networks v. Tamala Longaberger, Individually and as Trustee under the Tamala L.
            Longaberger Revocable Trust, No. DC-16-12594, 191st District Court, Dallas County, Texas (the “Dallas
            County Litigation”).


TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                              PAGE 26
Case 18-32123-sgj7 Doc 194 Filed 06/26/20          Entered 06/26/20 18:10:51         Page 27 of 48




filings as well as in internal communications between the Individual Defendants and the

Company’s outside auditors.

       79.     Beginning at the fiscal year ending December 31, 2015, the Company disclosed

very significant issues with their internal controls and procedures. Identified as “material

weaknesses,” these are “a deficiency, or a combination of deficiencies, in internal control over

financial reporting, such that there is a reasonable possibility that a material misstatement of the

Company’s annual or interim financial statements will not be prevented or detected on a timely

basis.” Such material weaknesses rendered the Company’s internal controls and procedures

ineffective.

       80.     The material weaknesses included:

                   i. Overall Control Environment: The Company had failed to maintain an

                   effective control environment to provide reasonable assurance regarding

                   achievement of objectives relating to operations, reporting and compliance.

                   The Company had not complied with the requirement of the 2013 COSO

                   Framework.

                   j. Sufficient Accounting Personnel: The Company had failed to maintain

                   sufficient accounting personnel with the appropriate level of knowledge,

                   experience and training commensurate with maintaining an effective control

                   environment to meet the financial reporting requirements of a publicly traded

                   company with international operations. The result of the lack of sufficient

                   accounting personnel led to the following issues related to internal control

                   over financial reporting: (i) Management estimates were not performed with

                   the structure and rigor necessary to result in quality estimate that need for




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                    PAGE 27
Case 18-32123-sgj7 Doc 194 Filed 06/26/20       Entered 06/26/20 18:10:51        Page 28 of 48




                fairly presented financial information; (ii) Management missed a required

                Form 8-K/A filing requirement related to a key acquisition. Subsequently, the

                filing was made 8 months later; (iii) Management made significant

                adjustments for material errors resulting from the review of the quarterly

                financial statements; (iv) Management made significant adjustments for

                material errors resulting from the audit of the annual financial statements;

                (v) Management made significant disclosure remediation and adjustments to

                the financial statements resulting from the quarterly review and annual audits;

                (vi) the Company and its subsidiaries incurred substantial delays in

                completing its audit; and (vii) the Company and its subsidiaries incurred

                breaches to covenants to its debt agreements due to the delays in missing

                its filing requirements.

                k. Consolidation Process. The Company failed to institute effective controls

                to ensure the consolidation of all its subsidiaries was performed correctly. The

                consolidation was performed and reviewed by one employee. There were no

                controls to ensure all financial data of the subsidiaries were being compiled

                correctly, no review to ensure the employee was consolidating correctly and

                no controls to ensure all accounts are being appropriately converted and

                consolidated in the financial statements.

                l. Account Reconciliation.      The Company failed to maintain effective

                controls over the reconciliation of many of its accounts and the timely

                preparation and review of the financial statements or information. This

                resulted in a significant amount of reconciliations being performed as part of




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                PAGE 28
Case 18-32123-sgj7 Doc 194 Filed 06/26/20        Entered 06/26/20 18:10:51         Page 29 of 48




                the audit process. These reconciliations resulted in significant audit

                adjustments. Additionally, there was no formal review and approval of

                reconciliations performed by the accounting personnel.

                m. Deferred Revenue and Revenue. The Company failed to maintain control

                over its recording of deferred revenue and revenue in its sales process. This

                resulted in significant adjustments to the financial statements.

                n. Inventory Management. Certain Company affiliates accepted inventory

                upon the shipment of products (FOB Shipping Point). However, the Company

                failed to account for the receipt of inventory until it had been received.

                Accordingly, the Company did not maintain appropriate controls around its

                inventory management system.

                o. Journal Entry Support. The Company failed to maintain effective controls

                over the approval, recording and retention of journal entries and their

                supporting detail. The Company failed to maintain effective monitoring

                controls to ensure that journal entries were being properly prepared with

                sufficient supporting documentation or were reviewed and approved to ensure

                accuracy and completeness of the journal entries.

                p. Complex Accounting Issues. The Company failed to design an effective

                control environment to address complex accounting issues. The lack of

                qualified accounting personnel led to deficiencies in identifying complex

                accounting issues resulting in material adjustments to the financial statement

                in both the quarterly and year-end filings.




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                 PAGE 29
Case 18-32123-sgj7 Doc 194 Filed 06/26/20            Entered 06/26/20 18:10:51      Page 30 of 48




                  q. Segregation of Duties.         The Company failed to maintain appropriate

                  segregation of duties throughout the internal control over financial reporting

                  process. The Company had numerous instances where review and approval

                  was performed by the same employee negating any monitoring or approval

                  controls.

                  r. IT System Conversion Controls. The Company did not develop a process

                  to appropriately control the enterprise resource planning (ERP) system in the

                  conversion of its subsidiaries.

                  s. IT Control Environment. The Company failed to maintain the appropriate

                  level of controls over the ability to access its ERP systems. The lack of control

                  resulted in the inappropriate approval of journal entries, inappropriate

                  approval of expenditures, and inappropriate access to the general ledger.

       81.    While the Company did pay lip service to remediation initiatives, the follow-up

did not amount to actual remediation, as much as it amounted to a blame-game. Namely, the

Individual Defendants blamed the problems with their internal controls on the acquisition of

various companies with outdated or otherwise insufficient systems to meet the reporting

standards for public companies.

       82.    The Individual Defendants had actual notice of these serious control failures, yet

the problems continued, despite statements that the Company was acting to rectify them. These

same material weaknesses are disclosed in all 10-K and 10-Q filings from and after the fiscal

year ending December 2015. In the midst of these ongoing problems, the Company went

through three independent audit firms. With each change, the Company struggled more and




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                   PAGE 30
Case 18-32123-sgj7 Doc 194 Filed 06/26/20           Entered 06/26/20 18:10:51         Page 31 of 48




more to keep up with SEC filing deadlines to the point where the 2016 10-K did not get filed

until October 2017. The quarterly reports for 2017 were not filed at all.

       83.     In the face of mounting evidence that strong remedial steps were required, the

Individual Defendants permitted the situation to reach crisis point before acting, at which point it

was too late. The Company’s SEC filing delinquencies meant it could not raise capital through

equity financing, and it was in default on its debt covenants with Dominion Capital LLC, from

whom it had taken out a $4 million senior secured convertible note on November 20, 2015.

There were also insufficient cash resources to meet operational needs.

       84.     The Individual Defendants knowingly failed to cure material weaknesses even

after auditors confronted them with evidence of serious accounting improprieties, including: (i)

reimbursement of the Rochon Defendants’ personal travel expenses; (ii) payment of legal fees

and other invoices on behalf of Richmont Holdings and other affiliates; (iii) contradictions

between accounting practices described in SEC filings versus the Company’s actual practice as

to its handling of a $1 million payable to Rochon; (iv) manipulation of journal entries for

commission expense versus consulting expense for business operations in Russia in order to

avoid oversight from the Russian taxing authority; (v) complete absence of controls on the

Company’s IT functions as it pertained to accounting journal entries and financial statements,

subjecting the Company to unreasonable risk of harm; (vi) lack of comprehension throughout the

entire management and legal team as to public company accounting and disclosure requirements;

(vii) expectation that auditors should clean up mistakes of CFO; (viii) employee expense

reimbursement paid out of operating accounts of subsidiaries that did not employ that employee;

(ix) falsifying an audit report with adverse opinion on “internal controls over financial reporting”

with an unqualified opinion and adding auditor’s name without consent; (x) refusing to comply




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                      PAGE 31
Case 18-32123-sgj7 Doc 194 Filed 06/26/20         Entered 06/26/20 18:10:51       Page 32 of 48




with audit firm’s mandate that the Company cure material control weaknesses in violation of

SEC requirements as a condition to future audit work; and (xi) unsupported journal entries of

between $251,000 and $2.8 million that made it impossible for auditors to reconcile.

       85.    The Individual Defendants responded to these internal control deficiencies by

instituting a “paper” compliance program.           Specifically, the Company published a

comprehensive Code of Business Conduct and Ethics, which included standards for the accuracy

of books, records, and periodic reports.    The Company also named Defendant William H.

Randall as Chairman of the Audit Committee, where he was designated as the “audit committee

financial expert,” as defined in applicable SEC rules. While Randall’s experience in the direct

selling industry at the executive level was extensive and his Harvard MBA was impressive,

Randall was not prepared to take on the role as “audit committee financial expert” for the

Company given its financial compliance weaknesses and international accounting complexities.

These measures may have appeared strong on paper but were wholly ineffective at addressing

the ongoing problems, because the Company did not have enough adequately trained staff to

audit, document, analyze and institute the Company’s compliance program.

       86.    The Individual Defendants possessed knowledge of these facts, yet for many

months failed to address them while still paying exorbitant fees and reimbursements to Richmont

Holdings, the closely held company that the Individual Defendants had described in public

filings as a necessary advisory partner for the Company’s M&A, accounting, tax, and legal

matters. The only conclusion from the audit work was that the Individual Defendants were fully

informed about a laundry list of material weaknesses in the Company’s control procedures, and

that Richmont Holdings had failed to provide any guidance and oversight to prevent those

deficiencies. Yet, the Individual Defendants continued the wrongful course of conduct by




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                 PAGE 32
Case 18-32123-sgj7 Doc 194 Filed 06/26/20            Entered 06/26/20 18:10:51       Page 33 of 48




diverting funds from legitimate and well-advised business applications that could have remedied

the issues, and instead, continued to pay Richmont Holdings substantial fees and expenses.

    G. The Rochon Defendants Forced the Company to Take on Oppressive Debt and
       Failed to Fund the Company’s Cash Shortfalls in Violation of an Agreement to do
       so.

       87.     By late 2017, the Company was in a freefall. It had missed SEC filing deadlines,

was under the threat of delisting, was unable to raise additional capital, had defaulted on the loan

from a senior secured lender, and there was insufficient cashflow to continue operations. These

circumstances were the direct result of the Individual Defendants’ governance failures.

       88.     In response, the Individual Defendants assured the Company’s shareholders and

creditors that operations would be able to continue due to a Funding Request Agreement that the

Company entered into on October 18, 2017 with Rochon Capital Partners to provide short term

funding of cash shortages arising in the ordinary course of business through October 31, 2018.

The Company’s auditors fully relied on this Funding Request Agreement to conclude that the

Company would be able to continue as a going concern through October 2018. Specifically, the

audit opinion relied on the representation that Rochon and Rochon Capital Partners had

approximately $10 million of liquid funds available to support the Company’s ongoing

operations.

       89.     But instead of requesting funds on the Funding Request Agreement, the Rochon

Defendants continued to breach their fiduciary duties by committing the Company to “death

spiral financing” with JGB Collateral, LLC (“JGB”), thereby digging the Company deeper into

debt and further diluting the value of its shares.

       90.     “Death spiral” loans, also referred to as vulture capitalism, PIPES, toxic

convertibles, or toxic warrants are a type of private investment in public equity whereby the




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                    PAGE 33
Case 18-32123-sgj7 Doc 194 Filed 06/26/20         Entered 06/26/20 18:10:51        Page 34 of 48




investor extends a loan to the company in exchange for convertible debt. A typical death spiral

loan does not state a predetermined number of shares, but instead allows for a flexible

conversion rate which is some fractional percentage of the market rate at the time of conversion.

Thus, the lower the price, the more shares are necessary to be issued at the conversion. This

opens the door for the investor to benefit by manipulating the price downward by shorting the

stock. The conversion then causes a dilution of the stock, driving down the price in a death

spiral.

          91.   In JGB’s case, the $5 million loan with the Company, executed on or about

October 19, 2017, contemplated that it would be able to earn outsized returns by getting paid in

JRjr33 shares at the discounted price of 80% of its market price. Importantly, the JGB debt

documents specifically rely on the Rochon Capital Partners’ funding agreement as evidence of

the Company’s financial wherewithal and ability to operate as going concern, without which the

loan would not have been made.

          92.   Within a month after entering into the Funding Request Agreement, however, it

became clear from internal Company communications from Rochon that it was never his

intention for Rochon Capital Partners to fund cash shortages, and the Rochon Defendants began

planning for the Company to be delisted and “go dark.”

          93.   By the following April 2018, the Company had defaulted on the JGB loan, and

repayment was accelerated. Obviously, the Company did not have sufficient cash to repay JGB.

Not surprisingly, Rochon, who stood on both sides of the transaction between the Company and

Rochon Capital Partners, failed to enforce the Funding Request Agreement and cover the cash

shortfall. JRjr33 and TLC filed their bankruptcy cases a couple of months later.




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                  PAGE 34
Case 18-32123-sgj7 Doc 194 Filed 06/26/20           Entered 06/26/20 18:10:51      Page 35 of 48




       94.        The Rochon Defendants actively misled the Board, auditors, creditors and

shareholders concerning the Company’s ability to continue to operate as a going concern by

executing the Funding Request Agreement on behalf of Rochon Capital Partners when they

never intended to follow through on the promise to fund cash shortfalls. But for this material

misrepresentation, the oppressive JGB loan would not have been consummated and the

bankruptcy estate would not now be subjected to a secured claim of $5.3 million.

    H. The Corporate Culture of Self-Dealing Carried Over to Bishop and his Company,
       ActiTech, L.P.

       95.        In May 2016, Defendant Bishop used his influence as the Company’s board

member to induce Agel – a major operating unit of the Company and a wholly-owned subsidiary

– to enter into a letter agreement (the “Letter Agreement”) with Bishop’s company ActiTech,

L.P. (“ActiTech”), which ultimately led to Bishop’s effort to extract approximately $1.9 million

in usurious fees and interest to the detriment of the Company.

       96.        Agel was the primary player in the Company’s nutritional and wellness division.

Agel utilized the production capabilities of ActiTech’s 600,000 square foot manufacturing

facility in Sherman, Texas, to produce products to sell globally. Agel paid ActiTech for product

purchased during 2015 and 2014 totaling approximately $1.4 million and $286,000, respectively.

       97.        Bishop became a member of the Company’s Board on December 3, 2012. He

was actively involved in managing the Company’s affairs, served on its Audit Committee in

2014, and, as part of that involvement, exercised authority as Agel’s Chairman and CEO at one

point. Bishop also served as President of ActiTech, a full-service third-party manufacturer of

items such as creams, hair products, OTC drugs, certified organic food and personal care

products, energizing and relaxing drinks, and owner of a decontamination process for herbs and

other products.



TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                  PAGE 35
Case 18-32123-sgj7 Doc 194 Filed 06/26/20          Entered 06/26/20 18:10:51       Page 36 of 48




       98.      Bishop leveraged his position on the Board, along with his insider knowledge that

the Company and Agel had no alternative source immediately available to manufacture Agel’s

product line. On or about May 31, 2016, ActiTech sent the Letter Agreement to Rochon, Jr.,

wherein a floating credit limit was provided so that payments to Actitech would be based on

Agel’s cash flow, not on a timing or days since shipping product. In addition to the terms for

supply, the Letter Agreement provided for the payment of “fees” based upon a stipulated

calculation.

       99.      Rochon, Jr. executed the Letter Agreement on behalf of the Company, but failed

to obtain approval of the majority of the Board’s disinterested directors. Quickly thereafter, the

business relationship between the Company and ActiTech deteriorated and shipments to Agel

stopped.     In November and December 2016, Agel paid ActiTech $125,000 and $50,000 for

additional goods, but ActiTech simply pocketed the money and, with the exception of a small

shipment of less than $10,000 in goods in January 2017, never shipped Agel any products for

that purchase or any previous purchase.

       100.     For 2016, Agel paid approximately $1 million for goods from ActiTech, but

carried a trade payable on its books to ActiTech in the amount of $3.3 million. Of this amount,

approximately $1.9 million was usurious fees for penalties and interest as a result of untimely

payments throughout the year (the “Finance Charges”). Bishop, who served on the Company’s

Board and was involved in Agel’s business, knew or should have known that the Finance

Charges were neither fair to the Company nor financially sustainable in light of the Company’s

financial condition, considering it had reported net losses of almost $35 million on its

Consolidated Statement of Operations for year-end 2016.




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                  PAGE 36
Case 18-32123-sgj7 Doc 194 Filed 06/26/20           Entered 06/26/20 18:10:51        Page 37 of 48




       101.    In early 2017, there were settlement efforts to resolve the conflict between Bishop

and the Company, but between the Rochon Defendants’ dysfunctional management and Bishop’s

self-interested motivations, those efforts were, unsurprisingly, unsuccessful. The Company thus

maintained the additional $1.9 million in usurious fees and interests on its balance sheet.

       102.    On October 31, 2017, Bishop resigned from the Board and threatened litigation

against JRjr33 for non-payment. His resignation letter also states that the draft submission to the

SEC is not accurate.

                             VII.    CONDITIONS PRECEDENT

       103.    All conditions precedent to bring this suit have been performed or have occurred.

Specifically, the Trustee brings this suit based on reasonable diligence in the circumstances of

the Bankruptcy Case and taking into account Defendants’ known or reasonably knowable

affirmative defenses, including those under Section 547(c).

       104.    During the course of this proceeding, Trustee may learn (through discovery or

otherwise) of additional actionable conduct and/or avoidable transfers made to Richmont

Holdings or Individual Defendants during the 1-Year Insider Preference Period or Two-Year

Fraudulent Transfers period. Likewise, the Trustee may learn additional information concerning

Defendants’ affirmative defenses. It is Trustee’s intention to avoid and recover all preferential

and fraudulent transfers made by JRjr33 and TLC of any interest of the Debtors in property and

to or for the benefit of Defendants or any other transferee. Trustee reserves his right to amend

this original Complaint to include: (i) further information regarding the avoidable payments, (ii)

additional avoidable payment, (iii) modifications of and/or revision to Defendants’ names, (iv)

additional defendants, and/or (v) additional causes of action (i.e., but not exclusively, 11 U.S.C.

§ 542, § 544, § 545, § 548 and § 549) (collectively, the “Amendments”), that may become




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                    PAGE 37
Case 18-32123-sgj7 Doc 194 Filed 06/26/20         Entered 06/26/20 18:10:51       Page 38 of 48




known to Trustee at any time during this adversary proceeding, through formal discovery or

otherwise, and for the Amendments to relate back to this original Complaint.

                                  VIII. CAUSES OF ACTION

    A. Count 1 – Breach of Fiduciary Duties Against Each Individual Defendant.

       105.    The Trustee incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       106.    Each of the Individual Defendants owed fiduciary duties to the Company as

officers and/or directors. Each of the Individual Defendants breached his or her duty of loyalty,

candor and good faith to the Company by putting his or her own pecuniary interests above those

of the Company.

       107.    Each of the Individual Defendants utterly failed to implement any meaningful or

effective compliance controls regarding the Company’s accounting and financial reporting

practices, even after they were informed of material weaknesses.        Each of the Individual

Defendants consciously failed to monitor and enforce the Company’s published ethics and

compliance program. Considering the nature and risks associated with the Company’s business,

in that their acquisition targets were already troubled and under-performing businesses that did

not have the appropriate compliance infrastructure necessary for a public company, the

Individual Defendants abdicated their fiduciary obligations by knowingly allowing the Company

to ignore the necessary hiring, training, and separation of duties for staff to audit, document,

analyze and institute the Company’s compliance program.

       108.    Individual Defendants are also liable for failing to implement and oversee in good

faith, and with loyalty, adequate internal controls sufficient to: (a) monitor and prevent the

Company’s officers, directors and employees from failing to comply with all applicable legal




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                 PAGE 38
Case 18-32123-sgj7 Doc 194 Filed 06/26/20        Entered 06/26/20 18:10:51       Page 39 of 48




obligations and requirements; (b) monitor and prevent the Company’s officers, directors and

employees from engaging in illegal and/or fraudulent financial reporting; (c) remain informed as

to the Company’s internal controls and, upon receipt of notice of information of imprudent or

unsound conditions or practices, to make reasonable inquiry in connection therewith, and to take

steps to correct such conditions or practices; and (d) promote a corporate climate that

emphasized compliance with securities laws instead of the systemic violation of applicable legal

requirements in the pursuit of personal gain.

       109.     Individual Defendants abused the trust imposed on them by virtue of their

positions and breached their fiduciary duty of loyalty by utterly abdicating their duty

of oversight.   As a result of their sustained and systematic failure to exercise oversight,

Individual Defendants caused or allowed the Company’s business to be conducted in violation of

legal financial reporting requirements and regulations known to them, including the standards

promulgated by Sarbanes-Oxley and the Foreign Corrupt Practices Act.

       110.     The Individual Defendants participated in or had knowledge of the Company’s

improper accounting and financial reporting activities, and still diverted cash to Richmont

Holdings for the personal enrichment of the Rochon Defendants instead of investing in a robust

compliance program.      Each of the Individual Defendants permitted and/or authorized the

Company to become exposed on a risky death spiral loan, thereby increasing the Company’s

secured debt by over $5 million, based on the sham assurance from Rochon Capital Partners to

cover the Company’s cash shortfalls.

       111.     Bishop leveraged his authority as a member of the Company’s Board and as

owner of a supplier to one of the Company’s largest business segments to impose contractual




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                 PAGE 39
Case 18-32123-sgj7 Doc 194 Filed 06/26/20           Entered 06/26/20 18:10:51        Page 40 of 48




terms that were unfairly oppressive to the Company, and thereby extract a personal financial

benefit to the detriment of the Company.

       112.     By their acts and omissions alleged herein, Individual Defendants, and each of

them, abandoned and abdicated their responsibilities and fiduciary duties with regard to

prudently managing the assets and business of the Company in a manner consistent with the best

interest of the Company, and its shareholders and creditors.

       113.    The wrongful conduct particularized herein was not due to an honest error in

judgment, but rather to the Individual Defendants’ gross mismanagement, bad faith and/or

reckless disregard of the rights and interests of the Company, and its shareholders and creditors.

Defendants made the decisions subject to this action for their own pecuniary gain. As a result of

the foregoing, the Defendants have participated in harming the Company and have breached

fiduciary duties owed to the Company. Furthermore, the Individual Defendants knowingly

aided, encouraged, cooperated, and/or participated in, and substantially assisted the other

Defendants in the breaches of their fiduciary duties.

       114.    As a result of the Individual Defendants’ wrongful conduct, the Company

suffered irreparable economic losses that forced it into bankruptcy where creditors have filed

proofs of claim against JRjr33, Inc. in the amount of $25,067,334.58 and against The

Longaberger Company in the amount of $18,662,959.27.

    B. Count 2 – Corporate Waste Against Each Individual Defendant.

       115.    The Trustee incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       116.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders and creditors, the Individual Defendants caused the




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                    PAGE 40
Case 18-32123-sgj7 Doc 194 Filed 06/26/20          Entered 06/26/20 18:10:51      Page 41 of 48




Company to waste valuable corporate assets and to incur many millions of dollars in audit fees

for public accounting firms to attempt to rehabilitate the Company’s accounting and financial

reporting practices.    All the while, the Individual Defendants never seriously considered

implementing the rehabilitative measures necessary to right the ship.

       117.    The Individual Defendants further caused the Company to waste additional

corporate assets on management fees and reimbursement of personal expenses payable to

Richmont Holdings in amounts that far exceeded the value that Richmont Holdings provided to

the Company.

       118.    The Rochon Defendants also wasted corporate assets by obligating the Company

on oppressive debt on unfavorable terms instead of enforcing a Funding Request Agreement with

Rochon Capital Partners.

       119.    But for the Individual Defendants’ conduct, including their failure to ensure

appropriate financial reporting and compliance practices, the Company would have been able to

timely file SEC reports making alternative forms of capital fundraising available, with more

favorable terms than the “death spiral” financing offered by JGB.

       120.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company for the economic losses attributable to these wrongful actions in an

amount to be determined according to proof at the time of trial.

    C. Count 3 – Unjust Enrichment Against Each Individual Defendant.

       121.    The Trustee incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       122.    The Rochon Defendants derived compensation, fees and other benefits from the

Company, both directly in the form of salaries and indirectly in the form of management fees and




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                  PAGE 41
Case 18-32123-sgj7 Doc 194 Filed 06/26/20           Entered 06/26/20 18:10:51      Page 42 of 48




personal expenses reimbursed through Richmont Holdings, as well as the release of financial

responsibility from the Rochon Defendants’ refusal to enforce the Funding Request Agreement

with Rochon Capital Partners. Bishop derived compensation in the form of Board fees and

overly favorable contract terms and payments to his company, ActiTech, derived from his less

than arms-length dealings with the Company and its Agel business.

       123.    The Individual Defendants profited by engaging in the wrongful conduct set forth

above. These benefits should not be held or retained by the Individual Defendants and should be

disgorged back to the Trustee for the benefit of the estate and its creditors.          Individual

Defendants’ enrichment is directly and causally related to the detriment of the Company, and

these benefits were accepted by Individual Defendants under such circumstances that it would be

inequitable for them to be retained without payment.

       124.    As alleged above, the Individual Defendants breached their fiduciary duties

and/or abused their positions of control at the Company and therefore the Individual Defendants

are not justified in retaining the benefits conferred upon them.

    D. Count 4 – Abuse of Control Against Rochon Defendants.

       125.    The Trustee incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       126.    The Rochon Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence the Company, for which they are legally responsible.

       127.    As a direct and proximate result of the Rochon Defendants’ abuse of control, the

Company suffered loss of asset value, sharp increase in liabilities, and insurmountable economic

damages that left it unable to operate as a going concern. As a result of the misconduct alleged




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                  PAGE 42
Case 18-32123-sgj7 Doc 194 Filed 06/26/20           Entered 06/26/20 18:10:51       Page 43 of 48




herein, the Rochon Defendants are each liable to the Trustee for the economic losses attributable

to these wrongful actions in an amount to be determined according to proof at the time of trial.

    E. Count 5 – Gross Mismanagement Against Rochon Defendants.

       128.     The Trustee incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       129.     By their actions alleged herein, the Rochon Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with

regard to prudently managing the assets and compliance of the Company in a manner consistent

with the operations of a publicly-held corporation. The wrongful conduct particularized herein

was not due to an honest error in judgment, but rather to the Rochon Defendants' gross

mismanagement, bad faith and/or reckless disregard of the rights and interests of the Company,

and it shareholders and creditors. The actions of the Rochon Defendants grossly deviated from

the standard of care that prudent managers of public companies would observe in light of the

substantial risk of significant harm that can occur due to systematic oversight and control

deficiencies.

       130.     As a result of the misconduct alleged herein, the Rochon Defendants are each

liable to the Trustee for the economic losses attributable to these wrongful actions in an amount

to be determined according to proof at the time of trial.

    F. Count 6 – Avoidance and Recovery of 1-Year Insider Preferences Against Richmont
       Holdings and Rochon Defendants Pursuant to 11 U.S.C. §§ 544, 547(b) and 550(a),
       and Applicable State Fraudulent Transfer Law (Tex. Bus. & Com. Code §§
       24.006(b), and 24.008.

       131.     The Trustee incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                   PAGE 43
Case 18-32123-sgj7 Doc 194 Filed 06/26/20         Entered 06/26/20 18:10:51      Page 44 of 48




         132.    Richmont Holdings and the Rochon Defendants qualify as “insiders” of JRjr33

and TLC due to their positions of management and control.

         133.    Between June 29, 2017 and the Petition Date (the “Insider Preference Period”),

Richmont Holdings received transfers from the Company as itemized in Exhibit A, attached

hereto and incorporated herein by reference, in the total amount of $1,538,250.15 (the “Insider

Preference Transfers”).

         134.    These payments made during the Insider Preference Period were to Richmont

Holdings, and all or a portion thereof were made for the benefit of Rochon, Rochon, Jr., and/or

Hafer.

         135.    Each of the Insider Preference Transfers was made to or for the benefit of a

“creditor.” Richmont Holdings was a creditor by virtue of the Reimbursement of Services

Agreement. The Rochon Defendants were “creditors” by virtue of their employment relationship

with the Debtors.

         136.    Each of the Insider Preference Transfers was made on account of an antecedent

“debt” owed by JRjr33 and/or TLC before such Insider Preference Transfer was made.

         137.    Each of the Insider Preference Transfers was made while JRjr33 and TLC were

insolvent.

         138.    Each transfer was made to an insider of JRjr33 and TLC, within one year of the

Petition Date.

         139.    Richmont Holdings and the Rochon Defendants received more than they would

have were this case under Chapter 7 of the Bankruptcy Code, the Insider Preference Transfers

not been made, and Richmont Holdings and the Rochon Defendants received payments on their

debts to the extent provided by the provisions the Bankruptcy Code.




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                 PAGE 44
Case 18-32123-sgj7 Doc 194 Filed 06/26/20         Entered 06/26/20 18:10:51       Page 45 of 48




       140.    Richmont Holdings is the initial transferee of the Insider Preference Transfers.

The Rochon Defendants are either the parties for whose benefit the transfers were made or an

immediate or mediate transferee of the Insider Preference Transfers.


       141.    As a result of these circumstances, the Insider Preference Transfers should be

avoided under 11 U.S.C. §§ 544, 547, and the Trustee entitled to recover the amount of the

Insider Preference Transfers against Richmont Holdings and the Rochon Defendants pursuant to

11 U.S.C. § 550(a).

    G. Count 7 – Avoidance and Recovery of 2-Year Fraudulent Transfers Against
       Richmont Holdings and Rochon Defendants Pursuant to 11 U.S.C. §§ 544,
       548(a)(1)(B) and 550(a), and Applicable State Fraudulent Transfer Law 8 (Tex. Bus.
       & Com. Code §§ 24.005(a)(2), 24.006(a), and 24.008).

       142.    The Trustee incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       143.    Between June 29, 2016 and the Petition Date (the “Fraudulent Transfer Period”),

Richmont Holdings received transfers from the Company as itemized in Exhibit B, attached

hereto and incorporated herein by reference, in the total amount of $2,883,067.36, and

$271,112.11 in additional transfers from the Company were made directly to Rochon (the

“Fraudulent Transfers”).

       144.    These payments made during the Fraudulent Transfer Period were to Richmont

Holdings and Rochon, and all or a portion thereof were made for the benefit of Rochon, Rochon,

Jr., and/or Hafer.




8
 Pursuant to Tex. Bus. & Com. Code § 24.010(2), the Trustee reserves the right to enhance the
Fraudulent Transfer Claim to the four-year lookback period.


TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                 PAGE 45
Case 18-32123-sgj7 Doc 194 Filed 06/26/20           Entered 06/26/20 18:10:51        Page 46 of 48




          145.   These payments made during the Fraudulent Transfer Period to Richmont

Holdings, as itemized on Exhibit B, and the additional transfers to Rochon should be avoided as

fraudulent transfers.

          146.   Because of (i) the breaches of fiduciary duty detailed hereinabove (ii) the general

failure to discharge their responsibilities described herein, and (iii) the large sums involved for

non-business expenses, the Company received less than reasonably equivalent value for the

Fraudulent Transfers.

          147.   The Company was insolvent throughout 2016 as evidenced by its consolidated

balance sheet filed with the SEC, which show that the Company’s liabilities exceed its assets by

$16,210,000.00. Because there was no improvement of financial condition from 2016 to the

Petition Date, the Company is presumed to have been insolvent continuously throughout that

period.

          148.   Throughout the Fraudulent Transfer Period, the Company was also unable to pay

its debts as they became due.

          149.   Throughout the Fraudulent Transfer Period, the Company was engaged in

business or a transaction, or was about to engaged in business or a transaction, for which any

property remaining with the Company was an unreasonably small capital.

          150.   Throughout the Fraudulent Transfer Period, the Company intended to incur, or

believed it would incur, obligations, notwithstanding the fact that the obligations would be

beyond its ability to pay as they matured.

          151.   The Company made the Fraudulent Transfers for the benefit of the Rochon

Defendants, as insiders, as consideration for their employment and not in the ordinary course of

business.




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                    PAGE 46
Case 18-32123-sgj7 Doc 194 Filed 06/26/20          Entered 06/26/20 18:10:51        Page 47 of 48




        152.    Richmont Holdings (as to amounts listed in Exhibit B) and Rochon (as to an

additional $271,112.11) are the initial transferees of the Fraudulent Transfers. The Rochon

Defendants are either the parties for whose benefit the transfers were made or an immediate or

mediate transferee of the Fraudulent Transfers.

        153.    As a result of these circumstances, the Fraudulent Transfers should be avoided

under 11 U.S.C. §§ 544, 548(a)(1)(B), and the Trustee entitled to recover the amount of the

Fraudulent Transfers against Richmont Holdings and the Rochon Defendants pursuant to 11

U.S.C. § 550(a).

    H. Count 8 – Disallowance of All Claims Pursuant to 11 U.S.C. § 502(d).

        154.    The Trustee incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

        155.    Defendants are transferees of transfers avoidable under sections 544, 547, and/or

548 of the Bankruptcy Code, which property is recoverable under section 550 of the Bankruptcy

Code.

        156.    Defendants have not paid the amount of the Insider Preference Transfers and/or

the Fraudulent Transfers, or turned over such property, for which Defendants are liable under 11

U.S.C. § 550.

        157.    Pursuant to 11 U.S.C. § 502(d), any and all Claims of Defendants and/or their

assignee, against the chapter 7 estates of JRjr33 or TLC or the Trustee must be disallowed until

such time as Defendants pay to the Trustee an amount equal to the aggregate amount of the

Insider Preference Transfers and/or the Fraudulent Transfers, plus interest thereon and costs.




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                   PAGE 47
Case 18-32123-sgj7 Doc 194 Filed 06/26/20         Entered 06/26/20 18:10:51        Page 48 of 48




                                       IX.     PRAYER

       WHEREFORE, the Trustee respectfully requests that this Court enter judgment against

the Defendants, and award the Trustee: (i) economic damages suffered by the bankruptcy estates

of JRjr33 and TLC for Defendants’ negligence, gross negligence, and breaches of fiduciary duty;

(ii) exemplary damages on any and all causes of action permitting such damages; (iii) avoidance

and recovery on Chapter 5 claims; (iv) interest at the maximum legal rate; (v) costs of court, and

fees and expenses as permitted; and (vi) and such other and further relief as this Court may deem

just and proper.

      Dated: June 26, 2020.

                                                    Respectfully submitted,

                                                    ROCHELLE MCCULLOUGH, LLP

                                                    By: /s/ Kathryn G. Reid
                                                       Kevin D. McCullough
                                                       State Bar No. 00788005
                                                       Kathryn G. Reid
                                                       State Bar No. 24068126
                                                       Shannon S. Thomas
                                                       State Bar No. 24088442
                                                       325 N. St. Paul Street, Suite 4500
                                                       Dallas, Texas 75201
                                                       Telephone: 214-953-0182
                                                       Facsimile: 214-953-0185
                                                       Email: kdm@romclaw.com
                                                       Email: kreid@romclaw.com
                                                       Email: sthomas@romclaw.com

                                                    SPECIAL LITIGATION COUNSEL
                                                    FOR ROBERT YAQUINTO, JR.,
                                                    CHAPTER 7 TRUSTEE




TRUSTEE’S ORIGINAL ADVERSARY COMPLAINT                                  PAGE 48
